          Case 2:19-cv-01461-SPL Document 56 Filed 06/08/20 Page 1 of 5




 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                               )   No. CV-19-01461-PHX-SPL
          De Lage Landen Financial Services
 9       Incorporated,                           )
                                                 )
10                                               )   ORDER
                          Plaintiff,             )
11       vs.                                     )
                                                 )
12                                               )
          Dynamic Imaging Distribution LLC, et   )
13       al.,                                    )
                                                 )
14                                               )
                          Defendants.
15             Before the Court is a Motion for Default Judgment (the “Motion”) filed by De Lage
16   Landen Financial Services Inc. (“Plaintiff”). (Doc. 55) No response to the Motion has been
17   filed. For the reasons that follow, the Court will grant the Motion in part.
18   I.        Background
19             On March 4, 2019, Plaintiff filed the Complaint against Dynamic Imaging
20   Distribution LLC (“Defendant”),1 alleging several breach of contract claims arising from
21   equipment lease agreements. (Doc. 1) Defendant appeared in the case and answered the
22   Complaint on April 22, 2019. (Doc. 12) On December 19, 2019, the Court granted
23   Defendant’s counsel’s ex parte application to withdraw as counsel and ordered Defendant
24   to obtain new counsel. (Doc. 40) On January 6, 2020, Plaintiff filed a motion for summary
25   judgment. (Doc. 43) On January 21, 2020, Defendant filed a motion for extension of time
26
27   1
           Plaintiff also named several unknown parties as defendants in this case. However,
28   the unknown parties were never ascertained, and Plaintiff files the Motion solely against
     Dynamic Imaging Distribution LLC. (Doc. 55)
       Case 2:19-cv-01461-SPL Document 56 Filed 06/08/20 Page 2 of 5




 1   to retain new counsel, and the Court granted the motion. (Docs. 46, 49) Defendant has not
 2   appeared in this case since January.
 3          On March 2, 2020, Plaintiff filed an application for entry of default. (Doc. 50) The
 4   Clerk of Court entered default the next day. (Doc. 51) On March 9, 2020, Plaintiff filed a
 5   motion for default judgment pursuant to Rule 55 of the Federal Rules of Civil Procedure.
 6   (Doc. 52) The Court denied the motion without prejudice, finding that Plaintiff failed to
 7   address the required factors as outlined in Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986).
 8   (Doc. 52) Plaintiff then filed the Motion, addressing the Eitel factors. (Doc. 55)
 9   II.    Discussion
10          Once a default has been entered, the district court has discretion to grant a default
11   judgment. See Fed. R. Civ. P. 55(b)(2). Factors the court may consider include: (1) the
12   possibility of prejudice to the plaintiff, (2) the merits of the claim, (3) the sufficiency of the
13   complaint, (4) the amount of money at stake, (5) the possibility of a dispute concerning
14   material facts, (6) whether default was due to excusable neglect, and (7) the policy favoring
15   a decision on the merits. See Eitel, 782 F.2d at 1471-72. In applying the Eitel factors, “the
16   factual allegations of the complaint, except those relating to the amount of damages, will
17   be taken as true.” Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977).
18          A.      Possible Prejudice to Plaintiff
19          The first factor weighs in favor of granting the Motion. Defendant has not appeared
20   in this action since January 21, 2020. (Doc. 46) If Plaintiff’s motion is not granted, then
21   Plaintiff will likely be without other recourse for recovery.
22          B.      Merits of Plaintiff’s Claims and the Sufficiency of the Complaint
23          When the complaint sufficiently states a claim for relief, the second and third factors
24   favor a default judgment. See Danning v. Lavine, 572 F.2d 1386, 1388-89 (9th Cir. 1978).
25   The Court finds that, taking the allegations in the Complaint at true, Plaintiff has
26   sufficiently stated claims for relief against Defendant.
27          C.      Amount of Money at Stake
28          Under the fourth factor, “the court must consider the amount of money at stake in


                                                     2
       Case 2:19-cv-01461-SPL Document 56 Filed 06/08/20 Page 3 of 5




 1   relation to the seriousness of Defendant’s conduct.” Philip Morris USA, Inc. v. Castworld
 2   Prods., Inc., 219 F.R.D. 494, 500 (C.D. Cal. 2003). Plaintiff carries the burden of proving
 3   its damages and requests for other relief. See Bd. of Trs. of the Boilermaker Vacation Tr.
 4   v. Skelly, Inc., 389 F. Supp. 2d 1222, 1226 (N.D. Cal. 2005).
 5                  1.     Damages
 6          Plaintiff seeks damages in the amount of $588,205.93 plus $154,541.47 in accrued
 7   interest through December 26, 2019, totaling $742,747.40. (Doc. 55 at 4) However,
 8   Plaintiff also submits an affidavit stating that the amount owed in principal and interest as
 9   of December 26, 2019 totals $723,261.16. (Docs. 44-1; 55 at 5-6) Plaintiff further requests
10   accruing interest on the principal amount of $588,205.93 at the rate of 18% per annum
11   from December 27, 2019 until entry of judgment, in addition to post-judgment interest on
12   the principal amount following entry of judgment at the applicable federal rate until paid
13   in full. (Doc. 55 at 4)
14          The Court finds that $723,261.16 is an appropriate amount of damages in this case
15   because the amount is ascertainable and verified by supporting documentation. The Court
16   further finds that accruing interest on the principal amount at the rate of 18% per annum
17   from December 27, 2019 to the date of the entry of judgment is appropriate in this case.
18   The Court does not find that Plaintiff’s request for post-judgment interest is appropriate in
19   this case.
20                  2.     Attorney’s Fees and Costs
21          Plaintiff seeks attorney’s fees in the amount of $23,921.40 and costs in the amount
22   of $683.39. (Doc. 55 at 4) Plaintiff did not submit any accounting records or affidavits to
23   verify the requested amount of attorney’s fees and costs. In addition, Plaintiff’s counsel did
24   not submit any accounting records or affidavits justifying the claim for attorney’s fees and
25   costs. Therefore, the Court finds that Plaintiff has not sufficiently proven its entitlement to
26   attorney’s fees and costs in this case.
27          D.      Possible Dispute Concerning Material Facts
28          Given the sufficiency of the Complaint and Defendant’s default, the Court finds that


                                                   3
           Case 2:19-cv-01461-SPL Document 56 Filed 06/08/20 Page 4 of 5




 1   no genuine dispute of material facts would preclude granting the Motion.
 2             E.    Whether Default Was Due to Excusable Neglect
 3             Defendant initially appeared in this case but has not responded for six months. The
 4   Court finds that it is unlikely that Defendant’s failure to respond to Plaintiff’s motion for
 5   summary judgment and the resulting default was the result of excusable neglect.
 6             F.    The Policy Favoring a Decision on the Merits
 7             “Cases should be decided upon their merits whenever reasonably possible.” Eitel,
 8   782 F.2d at 1472. But the mere existence of Rule 55(b) indicates that this preference,
 9   standing alone, is not dispositive. Moreover, Defendant’s unexplained absence at this
10   juncture of the case makes a decision on the merits impossible. The Court therefore is not
11   precluded from entering default judgment against Defendant. See Emp. Painters’ Tr. v.
12   Ethan Enter., Inc., 480 F.3d 993, 1000-01 (9th Cir. 2007).
13   III.      Conclusion
14             Having reviewed Plaintiff’s motion and supporting documents, and having
15   considered the Eitel factors as a whole, the Court concludes that the entry of default
16   judgment is appropriate. Accordingly,
17             IT IS ORDERED:
18             1.    That Plaintiff’s Motion for Default Judgment (Doc. 55) is granted in part;
19             2.    That default judgment is entered pursuant to the Federal Rule of Civil
20                   Procedure 55(b)(2) in favor of Plaintiff De Lage Landen Financial Services
21                   Incorporated against Defendant Dynamic Imaging Distribution LLC for the
22                   amount of $723,261.16 plus pre-judgment interest on the principle sum at the
23                   rate of 0.18 per annum from December 27, 2019 until the date of this Order;
24   ///
25   ///
26   ///
27   ///
28   ///


                                                    4
     Case 2:19-cv-01461-SPL Document 56 Filed 06/08/20 Page 5 of 5




 1       3.    That all outstanding motions are denied as moot; and
 2       4.    That the Clerk of Court shall enter judgment accordingly and terminate this
 3             action.
 4       Dated this 8th day of June, 2020.
 5
 6                                               Honorable Steven P. Logan
                                                 United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             5
